internal_revenue_service index no ty 00rio department of the treasury q l washington oc coniact person telephone number in reference to o g dom p si 6-plr-108377-99 jan re request for private_letter_ruling regarding normalization legend taxpayer subsidiary state commission dear -this letter responds to the request dated date of taxpayer on behalf of its subsidiary for a private_letter_ruling on the proper treatment of two of the subsidiary’s those tax accounts are the accumulated deferred tax accounts deferred investment tax_credits aditc under former sec_46 the internal_revenue_code under former sec_167 and sec_168 and e of the tax reform act vol c b and excess deferred income_tax act of edit your representations set out in your letter follow subsidiary is an investor-owned regulated_public_utility subsidiary has elected to use the engaged in the generating transmission distribution and sale of electrical power in state ratable flow through method of normalizing its investment tax_credits under former sec_46 of the code and has consistently applied this method to its unamortized investment_tax_credit balances associated with its public_utility_property placed_in_service prior to when the investment_tax_credit was repealed as well as service during the transition_period after the repeal subsidiary also adopted a normalization method_of_accounting for purposes of claiming accelerated_depreciation for public_utility its public_utility_property placed in to of plr-108377-99 property in accordance with former sec_167 and sec_168 sec_168 with e of the act and revproc_88_12 c b subsidiary has normalized its edit in accordance and pursuant to a state statute to restructure state's electric utility industry subsidiary is required to divest itself of its generation assets fossil hydro and biomass generating assets to an unrelated party the operation of these plants the purchaser will not be subject_to rate regulation in consequently subsidiary agreed to sell its the sales_price proceeds exceeded subsidiary's book_value of the plants the proceeds up to net_book_value will be retained by subsidiary the proceeds in excess of net_book_value will be used to mitigate subsidiary's stranded costs in connection with the above-market power purchase agreements and uneconomic nuclear investments in general subsidiary will be given an opportunity to recover all prudently incurred generation-related stranded costs from ratepayers among the stranded costs which subsidiary will be eligible to recover are generation-related federal income taxes which were not subject_to the normalization rules and were not provided for by ratepayers commission staff has proposed retention of the entire edit but only the net present_value of the unamortized investment_tax_credit benefits which the ratepayer would have received over the remaining regulatory life of the generation assets sold taxpayer had argued that any rate making treatment that directly or indirectly retained the economic benefits of the unamortized aditc and edit for ratepayers upon the sale of the generation facilities would violate the governing normalization provisions of the code taxpayer has been directed by the commission to request a ruling concerning whether a final_determination put into effect by commission requiring taxpayer to flow the unamortized aditc and edit balances to ratepayers directly or indirectly following the sale of taxpayer's generation assets pursuant to the state restructuring laws would violate the normalization rules set forth in former sec_46 and sec_168 the first issue involves the proper normalization treatment by subsidiary of unamortized edit relating to the sale of its public_utility_property sec_168 f of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 a i of the code requires the taxpayer in computing i0 plr-108377-99 its tax expense for establishing its cost of service for rate making purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as period for such property that is not shorter than period used to compute its depreciation expense for such purposes deduction under sec_168 differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 make adjustments to a reserve to reflect the deferral of taxes resulting from such difference a i the taxpayer must if the amount allowable as a under sec_168 a ii and a depreciation the method and sec_168 b i of the code provides that one way a will not be satisfied is under b ii such inconsistent procedures and adjustments the requirements of sec_168 taxpayer for rate making purposes uses a procedure or adjustment which is inconsistent with such requirements sec_168 1i include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 also used these items and with respect to the rate base a ii unless such estimate or projection is for rate making purposes with respect to all three of if the former sec_167 of the code generally provided that public in a manner consistent with that found in sec_1 -1 a of the income_tax utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 g sec_168 a regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items these regulations do not an accelerated sec_1 -1 h i of the regulations provides that the reserve established for public_utility_property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer's use of different depreciation methods for tax and rate making purposes fl plr-108377-99 - sec_1 -1 h iii of the regulations provides that the amount of federal_income_tax liability deferred as result of the use of different depreciation methods for tax and rate making purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for rate making purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used a sec_1 -1 h i of the regulations provides that this regulation further provides that the the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account aggregate amount allocable to deferred taxes may be reduced to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1 -1 h retirements or the expiration of the period for depreciation used for determining the allowance for depreciation under sec_167 i or to reflect asset section e of the act provides another way in which a normalization method_of_accounting is not being used for public_utility_property according to e of the act a normalization method_of_accounting shall not be treated as being used with respect to any public_utility_property for purposes of sec_167 or sec_168 of the code if the taxpayer in computing its cost of service for rate making purposes and reflecting operating results in its regulated books of account reduces the excess_tax_reserve more rapidly or to a greater extent that this reserve would be reduced under the average rate assumption method aram the term excess_tax_reserve is defined in e a of the act as the excess of the reserve for deferred taxes as described in former i sec_167 the day before the date of the enactment of the act over g or e b ii of the code as in effect on the amount that would be the balance in this reserve if the ii amount of the reserve were determined by assuming that the corporate rate reductions provided in the act were in effect for all prior periods section e b of the act defines the aram and explains the calculations under this method under which the excess in the reserve for deferred taxes is reduced over the remaining lives of the property as used in aram is the method its plr-108377-99 books of account that gave rise to the reserve for deferred taxes reverse the amount of the adjustment to the reserve for the deferred taxes is calculated by multiplying if timing differences for the property under the aram the ratio of the aggregate deferred taxes for the property to i the aggregate timing differences for the property as of the beginning of the period in question by ii this period the amount of the timing differences that reverse during revproc_88_12 1988_1_cb_637 provides further guidance proc provides that under the aram to the application of the aram to the excess_tax_reserve as section dollar_figure of rev excess tax_reserves pertaining to a particular vintage or vintage_account are not flowed through to ratepayers until such time as the timing differences in the particular vintage_account reverse moreover it a violation of e of the act for taxpayers to adopt any accounting treatment that directly or indirectly circumvents the rule set forth in the previous sentence dollar_figure also provides that e of the act does not modify the normalization requirements of former sec_167 or sec_168 of the code section is sec_3 and dollar_figure of revproc_88_12 provide that a taxpayer who lacks sufficient vintage_account data necessary to apply the aram can use the reverse south georgia method in general a taxpayer uses that method if a computes the excess_tax_reserve on all public_utility_property included in the plant account on the basis of the weighted average life or composite rate used to compute depreciation for regulatory purposes and remaining regulatory life of the property b reduces the excess_tax_reserve ratably over the it for a public_utility to use accelerated_depreciation in determining its federal_income_tax liability e of the act requires that normalization_accounting be used to reduce the excess_tax_reserve in calculating the rates to be charged the utility's customers and in maintaining the regulated books of account the excess_tax_reserve to the utility's customers is prohibited instead the excess_tax_reserve is through to cost of service no more rapidly that this reserve would be reduced under the aram or where appropriate the reverse south georgia method under e of the act to be reduced and flowed the immediate flow through of plr-108377-99 e section e of the act limits the rate at which the excess_tax_reserve may be reduced and flowed through to the utility's customers in setting rates utility to flow through the excess_tax_reserve to its customers but permits the utility to do so provided the reduction to cost of service is not more rapidly than would be under the aram thus tax reserve may be returned to the utility's customers in the form of reduced -rates e of the act imposes a limitation on when the excess it does not require the in the present case subsidiary has sold the aforementioned retirements of public_utility_property public_utility assets subject_to the normalization requirements of sec_168 are reflected in adjustments to subsidiary's deferred tax reserve as well as its excess_tax_reserve see sec_1 -1 h c b pincite reserves cease to exist will occur if there is any reduction to subsidiary's rate base after the acquisition_date attributable to accelerated_depreciation on public_utility_property method rely on mechanisms requiring a regulatory life asset is sold further both aram and the reverse south georgia for the unamortized edit reserve a violation of the normalization rules the regulatory life ceases to exist as a result of the sale i and rev once the proc the the second issue involves the proper normalization treatment by subsidiary a former sec_46 elector of aditc relating to the sale of its public_utility_property former sec_46 of the code provides an election for ratable flow through under which an elector may flow through the investment_tax_credit to cost of service sec_46 a provides that no investment_tax_credit is available if the taxpayer's cost of service for rate making purposes or in its regulated books of account is reduced by more than a ratable portion of the credit determined under former sec_46 allowable by sec_38 no investment_tax_credit is available if the base to which the taxpayer's rate of return for rate making purposes is applied is reduced by reason of any portion of the credit determined under former sec_46 and allowable by sec_38 also under former sec_46 b however former and former sec_46 f of the code provides that for purposes of determining ratable portions under former sec_46 a period of time used in computing depreciation expense for purposes of reflecting operating results in the taxpayer's regulated books of account shall be used the plr-108377-99 regulated depreciation expense is the under sec_1_46-6 of the regulations ratable for purposes of former sec_46 of the code is determined by considering the period of time actually used in computing the taxpayer's regulated depreciation expense for the property for which a credit is allowed_depreciation expense for the property used by a regulatory body for purposes of establishing the taxpayer's cost of service for rate making purposes such period of time shall be expressed in units of years or shorter periods units of production or machine hours and shall be determined in accordance with the individual useful_life or composite or other group asset account system actually used in computing the taxpayer's regulated expense to reduce cost of service is allocated ratable in proportion to the number of such units for example assume that the regulated depreciation expense is computed under the straight_line method by applying a composite annual percentage rate to original cost expense if cost of service is reduced annually by an amount computed by applying a composite annual percentage rate to the amount of the credit cost of service is reduced by a ratable portion if such composite annual percentage rate were revised for purposes of computing depreciation expense beginning with a particular accounting_period the computation of ratable portion must also be revised beginning with such period annual percentage rate is determined solely by reference to the period of time actually used by the taxpayer in computing its regulated depreciation expense without reduction for salvage or other’ items such as over and under accruals as defined for purposes of computing depreciation a method of reducing is ratable if the amount a composite thus the method prescribed by sec_1_46-6 of the regulations for determining whether the taxpayer's cost of service for rate making is reduced by more than a ratable portion of the investment_tax_credit depends upon correlating the credit with the regulatory depreciable useful_life actually used for the property that generated the credit that the correlation must remain constant and current is illustrated by the requirement that the ratable portion must be adjusted to reflect correspondingly any revision to the composite annual percentage rate applied for purposes of computing regulated depreciation expense should the property for which the investment_tax_credit is allowed become no longer available for computing the regulated depreciation expense there could no longer be any correlation between the property and the credit requirements of former sec_46 portion of the credit is used to reduce the taxpayer's cost of service of the code are violated if any in that event the lr is plr-108377-99 in this case subsidiary has sold the assets that generated the investment_tax_credit and regulated depreciation expense is computed is no longer available aditc remaining at the date of sale may be used to reduce subsidiary's cost of service consequently no portion of the related unamortized as a result the asset for which this letter_ruling is directed only to the taxpayer who sec_6110 requested it of the code provides that it may not be used or cited as precedent a power_of_attorney on file with this office the original of this letter_ruling has been sent to taxpayer's authorized representative and a copy has been sent to taxpayer pursuant to sincerely yours mott fl kathleen reed senior technician reviewer branch office of assistant chief_counsel passthroughs and special industries enclogures copy copy of ruling
